Dent, Judge,
(dissenting):
L. II. Keenan et al appeal from a decree of the (U¿gait court of Randolph county in favor of D. D. Hazeltine for the sum of $195.25 and costs on a petition filed by him in the chancery cause of Ward, trustee, et al. v. M. M Patterson et al. The petition was filed after final decree and sots out that the petitioner is entitled to one-third of the proceeds of two certain negotiable notes executed by M. M. Patterson.to L. II. Keenan, attorney, and asigned by him to his father and brother, J. P. and L. II. Keenan in violation of petitioner’s rights and without his knowledge and consent, for the purpose of defrauding him; that the asignees had taken a decree for the full amount of the notes, and prayed, that he might be decreed the one-third thereof *606and also $30.00 additional which, one P. L. Wilson had left in L. ii. Keenan’s hands for the benefit of petitioner. The Kee-nans appeared, demurred and filed their answers to the petition in which they denied the fraud charged, and claimed the transaction was in good faith, with the knowledge and asent of the petitioner who no longer had any interest in the notes, as he had consented that L. H. Keenan should apply the proceeds when collected on attorney’s fees owed by the petitioner individually, and as a member of the firms of Hazeltine & Hall and Hazeltine & Erb, both of which firms and the petitioner were insolvent and the amount duo being' in excess of the amount claimed by Hazeltine, could not be realized otherwise than out of the same. The demurrer to the petition was overruled. This is alleged as error. First, because the petition was filed after a final decree ending the suit. 'Second, because of ample remedy at law. As the fund was still under the control of the court even after final decree, any claimant thereof not a party to the original suit had the right to intervene by petition for the purpose of settling the true right to the same. B & O. R. R. Co. v. Vanderwerker, 33 W. Va. 191 (10 S. E. 289). The petition sets up a right to the fund, but it does not make out a clear case of attempted fraud. It admits that L. H, Keenan was entitled to receive the fund as an attorney, and it does not ■alleged he was either insolvent or irresponsible, but leaves these matters to be inferred from the allegation of fraud. If disposed to be technical, the court might well hold that petitioner’s remedy at law was full and adequate. The failure of an attorney to pay over money collected by him is a matter of legal and not equitable jurisdiction, and there can be no breach of trust on the part of an attorney authorized to collect a fund until he has actually received it, and refused to pay on demand, or within six months after receipt thereof, without good and sufficient reason. Section 11, chapter 119, Code.
Waiving this question and passing on to the merits of the controversy, it appears from the evidence, which is somewhat conflicting that the fraud charged in the petition is wholly without foundation; that Hazeltine knew of the assignment of the notes made by L. H. Keenan, and was present without making objecting thereto, when the assignees obtained judgments on the notes; that Hazeltine & Erb and Hazeltine & Hall were in-*607clebted to L. H. Keenan for legal services rendered in an unsettled amount, which Keenan claims will much more than cover the amount in controversy; that Hazeltine individually was under obligation to pay these fees, and that Hazeltine and both the firms were insolvent. It is true that Ilazeltine claims he is able and willing to pay these fees when properly ascertained, yet when interrogated as to the solvency of the firms, which necessarily involves the solvency of the individuals thereof, lie refuses to answer. The proof otherwise in the case undoubtedly establishes insolvency. Partnership debts are both joint and several, and the individual partner and his property is liable for the payment thereof. Lee v. Hassett, 41 W. Va. 379 (23 S. E. 559); 2 Tuck. Bl. Com. 141; Courson v. Parker, 39 W. Va. 524 (20 S. E. 583). Such being the case, L. H. Keenan without even the asent of Ilazeltine had a lien on the notes in controversy as long as they were in his possession and control, to secure the payment of attorney’s fees owed by Hazeltine individually or as a partner with some one else, as all partnership obligations are both joint and several. McCoy v. Jack, 47 W. Va. 201 (34 S. E. 991); 3 Am. & En. En. Law (2 Ed), 454. A court of equity will not interfere to deprive an attorney of such lien, especially when the client has consented that the attorney should collect and disburse the proceeds of such notes and when he would have the right to apply such proceeds to the payment of his fees. The notes though assigned are shown to. be still under the control and in custody of Keenan.
The petition in this case is in the nature of a bill for specific execution of a verbal arrangement regarding the pecuniary transaction, and the petitioner having failed to show fraud, insolvency or any other just cause for equitable interference, but it appearing that there exists a doubtful controversy as to the ownership of the fund the parties should be remitted to their legal remedies. The only real question in controversy between the parties is the determination of the amount of the attorney’s fees, and there appears to be a suit already pending for this purpose.
The decree should therefore, be reversed and the petition dismissed without prejudice to the legal rights of the parties.